Citation Nr: 0404077	
Decision Date: 02/12/04    Archive Date: 02/23/04

DOCKET NO.  00-17 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for a gastrointestinal 
disorder.


ATTORNEY FOR THE BOARD

James A. Frost, Counsel





INTRODUCTION

The veteran served on active duty from December 1971 to April 
1980, with subsequent service in the Reserves until January 
1996.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in  October 1999 by the Indianapolis, 
Indiana, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

The Board notes that, in January 2004, the veteran canceled 
an electronic (videoconference) hearing before a Veterans Law 
Judge scheduled for February 5, 2004, and she did not request 
that the hearing be re-scheduled.

This case is being remanded to the RO via the Appeals 
Management Center in Washington, DC.  VA will notify the 
veteran if further action is required on her part.


REMAND

The Board notes that, on November 9, 2000, during the 
pendency of this appeal, the Veterans Claims Assistance Act 
of 2000 (VCAA) became law.  See Veterans Claims Assistance 
Act of 2000, 38 U.S.C.A. §§ 5103, 5103A (West 2002); see also 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003).  
The VCAA provides, inter alia, that, upon receipt of a 
substantially complete application for benefits, VA shall 
notify the claimant of any information, and any medical or 
lay evidence not previously provided to VA, which is 
necessary to substantiate the claim and whether VA or the 
claimant is expected to obtain any such evidence.  

In February 2001, October 2002, and July 2003, the RO sent 
the veteran VCAA notice letters.  However, the Board finds 
that the notices provided by the RO to the veteran were not 
in full compliance with the notice requirements of the VCAA. 
Therefore, this case must be remanded so that VA may comply 
fully with the notice requirements of the VCAA.    

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO should send the veteran a 
letter that complies with the 
notification requirements of 38 U.S.C.A. 
§ 5103(a).  The RO should specifically 
advise the veteran of the evidence 
considered and the reasons and bases for 
the denial of her claims, and then, 
inform her of the nature of evidence 
necessary to substantiate her claims, 
what evidence VA will request on her 
behalf, and what evidence she is 
requested to provide.  

2.  The RO should take appropriate steps 
to obtain any pertinent evidence and 
information identified but not provided 
by the veteran.

3.  VA should review the claims file and 
undertake any additional notification and 
development actions required by 
38 U.S.C.A. §§ 5102, 5103, 5103A (West 
2002), consistent with all governing 
legal authority.  

4.  Then, the RO should readjudicate the 
claims.  If the benefits sought on appeal 
are not granted to the veteran's 
satisfaction, she and her representative, 
if any, should be furnished a 
supplemental statement of the case and 
afforded the appropriate period of time 
to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
purposes of this REMAND are to afford the veteran due process 
of law and to comply with the notice provisions of the VCAA.  
By this REMAND, the Board intimates no opinion as to the 
ultimate disposition of the appeal.  No action is required of 
the veteran unless she receives further notice.  The veteran 
has the right to submit additional evidence and argument on 
the matter which the Board has remanded.  See Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	F. Judge Flowers
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




